UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9109 RAYMOND JAMES FINANCIAL, INC. (Exact name of registrant as specified in its charter) Florida No.59-1517485 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 880 Carillon Parkway, St. Petersburg, Florida 33716 (Address of principal executive offices)(Zip Code) (727) 567-1000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 119,719,189 shares of Common Stock as of August 5, 2008 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES Form 10-Q for the Quarter Ended June 30, 2008 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (unaudited) Condensed Consolidated Statements of Financial Condition as of June 30, 2008 and September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended June 30, 2008 and June 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Income and Comprehensive Income for the nine months ended June 30, 2008 and June 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2008 and June 30, 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 56 PART II. OTHER INFORMATION 56 Item 1. Legal Proceedings 56 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 57 Signatures 58 2 PART IFINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, September 30, 2008 2007 (in 000’s) Assets: Cash and Cash Equivalents $669,541 $644,943 Assets Segregated Pursuant to Regulations and Other Segregated Assets 4,121,260 4,127,667 Securities Purchased under Agreements to Resell and Other Collateralized Financings 972,996 1,295,004 Financial Instruments: Trading Instruments, at Fair Value 491,599 467,761 Available for Sale Securities, at Fair Value 619,166 569,952 Other Investments, at Fair Value 88,694 90,637 Receivables: Brokerage Clients, Net 1,965,787 1,704,300 Stock Borrowed 1,166,913 1,292,265 Bank Loans, Net 6,680,362 4,664,209 Brokers-Dealers and Clearing Organizations 141,609 228,865 Other 339,150 315,227 Investments in Real Estate Partnerships - Held by Variable Interest Entities 222,692 221,147 Property and Equipment, Net 184,665 166,963 Deferred Income Taxes, Net 112,733 107,922 Deposits With Clearing Organizations 75,746 36,416 Goodwill 62,575 62,575 Prepaid Expenses and Other Assets 363,700 258,315 $ 18,279,188 $ 16,254,168 Liabilities And Shareholders' Equity: Loans Payable $312,904 $122,640 Loans Payable Related to Investments by Variable Interest Entities in Real Estate Partnerships 101,197 116,479 Payables: Brokerage Clients 5,825,439 5,675,860 Stock Loaned 1,177,188 1,280,747 Bank Deposits 7,746,139 5,585,259 Brokers-Dealers and Clearing Organizations 197,299 128,298 Trade and Other 186,450 450,008 Trading Instruments Sold but Not Yet Purchased, at Fair Value 241,974 149,729 Securities Sold Under Agreements to Repurchase 88,707 393,282 Accrued Compensation, Commissions and Benefits 311,515 356,627 Income Taxes Payable 3,504 7,755 16,192,316 14,266,684 Minority Interests 239,494 229,670 Shareholders' Equity: Preferred Stock; $.10 Par Value; Authorized 10,000,000 Shares; Issued and Outstanding -0- Shares - - Common Stock; $.01 Par Value; Authorized 350,000,000 Shares with 123,611,432 Issued at June 30, 2008 and Authorized 180,000,000 Shares with 120,903,331 Issued at September 30, 2007 1,197 1,176 Shares Exchangeable into Common Stock; 273,042 at June 30, 2008 and September 30, 2007 3,504 3,504 Additional Paid-In Capital 334,091 277,095 Retained Earnings 1,603,478 1,461,898 Accumulated Other Comprehensive Income (8,695) 30,191 1,933,575 1,773,864 Less: 3,978,879 and 1,005,668Common Shares in Treasury, at Cost (86,197) (16,050) 1,847,378 1,757,814 $ 18,279,188 $ 16,254,168 See accompanying Notes to Condensed Consolidated Financial Statements. 3 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (in 000’s, except per share amounts) Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 Revenues: Securities Commissions and Fees $ 483,225 $ 462,047 $1,437,327 $1,281,204 Investment Banking 36,236 51,818 87,323 131,682 Investment Advisory Fees 51,492 51,754 161,416 152,487 Interest 156,935 191,691 561,199 514,727 Net Trading Profits 11,100 7,050 5,256 16,434 Financial Service Fees 31,774 30,285 97,512 91,683 Other 37,986 28,108 95,040 82,436 Total Revenues 808,748 822,753 2,445,073 2,270,653 Interest Expense 66,724 134,093 325,535 352,374 Net Revenues 742,024 688,660 2,119,538 1,918,279 Non-Interest Expenses: Compensation, Commissions and Benefits 490,479 462,459 1,434,389 1,299,862 Communications and Information Processing 30,899 28,828 93,140 83,080 Occupancy and Equipment Costs 26,102 19,983 71,600 59,849 Clearance and Floor Brokerage 7,969 8,180 23,648 22,662 Business Development 24,527 22,416 70,130 66,252 Investment Advisory Fees 12,997 12,111 38,490 34,615 Other 34,358 29,156 87,552 60,686 Total Non-Interest Expenses 627,331 583,133 1,818,949 1,627,006 Minority Interest in Subsidiaries (425) (4,371) (3,104) (5,346) Income Before Provision for Income Taxes 115,118 109,898 303,693 296,619 Provision for Income Taxes 45,180 41,545 117,723 109,156 Net Income $69,938 $68,353 $185,970 $187,463 Net Income per Share-Basic $0.60 $0.59 $1.59 $1.63 Net Income per Share-Diluted $0.59 $0.57 $1.56 $1.58 Weighted Average Common Shares Outstanding-Basic 115,633 116,135 116,573 115,353 Weighted Average Common and Common Equivalent Shares Outstanding-Diluted 118,272 119,140 119,212 118,425 Cash Dividend per Common Share $0.11 $0.10 $0.33 $0.30 Net Income $69,938 $68,353 $ 185,970 $187,463 Other Comprehensive Income: Net Unrealized Gain (Loss) on Available for SaleSecurities, Net of Tax 1,834 (954) (35,383) (834) Net Change in Currency Translations, Net of Tax 874 9,190 (3,503) 7,842 Total Comprehensive Income $72,646 $76,589 $147,084 $ 194,471 See accompanying Notes to Condensed Consolidated Financial Statements. 4 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in 000’s) (continued on next page) Nine Months Ended June 30, June 30, 2008 2007 Cash Flows From Operating Activities: Net Income $ $187,463 Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities: Depreciation and Amortization 20,240 16,310 Excess Tax Benefits from Share-Based Payment Arrangements (392) (1,781) Deferred Income Taxes 17,351 (2,673) Premium and Discount Amortizationon Available for Sale Securities and Unrealized Gain on Other Investments (379) 673 Other-than-temporary Impairment on Available for Sale Securities 2,823 - Loss on Sale of Property and Equipment 40 13 Gain on Sale of Loans Availablefor Sale (304) (397) Gain on Sale of Joint Venture Interest - (2,559) Provision for Loan Loss, Legal Proceedings, Bad Debts and Other Accruals 43,465 17,169 Share-Based Compensation Expense 27,102 27,089 (Increase) Decrease in Operating Assets: Assets Segregated Pursuant to Regulations and Other Segregated Assets 6,407 (583,594) Receivables: Brokerage Clients, Net (264,674) (205,536) Stock Borrowed 125,352 (308,900) Brokers-Dealers and Clearing Organizations 87,256 (243,963) Other (35,921) (87,014) Securities Purchased Under Agreements to Resell and Other Collateralized Financings, Net of Securities Sold Under Agreements to Repurchase (162,567) (183,317) Trading Instruments, Net 68,407 (4,854) Proceeds from Sale of Loans Available for Sale 26,907 29,396 Origination of Loans Available for Sale (26,111) (30,906) Prepaid Expenses and Other Assets (145,135) (17,781) Increase (Decrease) in Operating Liabilities: Payables: Brokerage Clients 149,579 779,159 Stock Loaned (103,559) 267,231 Brokers-Dealers and Clearing Organizations 69,001 148,455 Trade and Other 19,395 27,507 Accrued Compensation, Commissions and Benefits (44,241) (15,941) Income Taxes Payable (9,967) (23,073) Minority Interest (3,104) (5,346) Net Cash Provided by (Used in)Operating Activities 52,941 (217,170) See accompanying Notes to Condensed Consolidated Financial Statements. 5 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in 000’s) (continued from previous page) Nine
